In a family offense proceeding pursuant to Family Court Act article 8, the petitioner appeals from an order of the Family Court, Kings County (Ross, J.H.O.), dated October 1, 2012, which, without a hearing, dismissed his petition for failure to state a cause of action.
Ordered that the order is affirmed, without costs or disbursements.
The Family Court properly dismissed the petitioner’s family *888offense petition, without a hearing, for failure to state a cause of action. Contrary to the petitioner’s contention, the factual allegations set forth in his petition were insufficient to allege conduct that would constitute the offense of harassment in the second degree (see Family Ct Act §§ 812 [1]; 821 [1] [a]; Penal Law § 240.26 [3]; Matter of Dowgiallo v Williams, 99 AD3d 708, 709 [2012]; Matter of Price v Jenkins, 92 AD3d 787 [2012]; Matter of Davis v Venditto, 45 AD3d 837, 838 [2007]; Matter of Jones v Roper, 187 AD2d 593 [1992]; cf. Matter of Little v Renz, 90 AD3d 757 [2011]; Matter of McFadden v McFadden, 83 AD3d 943 [2011]). Eng, P.J., Balkin, Lott and Roman, JJ., concur.